SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G (RULE 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No.4)* FRANCESCA’S HOLDINGS CORPORATION (Name of Issuer) Common Stock, par value $0.01 per share 351793 104 (Title of class of securities) (CUSIP number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on Following Pages Page 1 CUSIP No. 351793 104 13G Page 2 1 NAME OF REPORTING PERSONCCMP Capital Investors II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 0* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)0%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * See Item 4 on Page 11. CUSIP No. 351793 104 13G Page 3 1 NAME OF REPORTING PERSONCCMP Capital Investors (Cayman) II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONCayman Islands NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 0* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)0%* 12 TYPE OF REPORTING PERSON (See Instructions)FI * See Item 4 on Page 11. CUSIP No. 351793 104 13G Page 4 1 NAME OF REPORTING PERSONCCMP Capital Associates, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 0* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)0%* 12 TYPE OF REPORTING PERSON (See Instructions)PN * See Item 4 on Page 11. CUSIP No. 351793 104 13G Page 5 1 NAME OF REPORTING PERSONCCMP Capital Associates GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 0* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)0%* 12 TYPE OF REPORTING PERSON (See Instructions)OO * See Item 4 on Page 11. CUSIP No. 351793 104 13G Page 6 1 NAME OF REPORTING PERSONCCMP Capital, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 0* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)0%* 12 TYPE OF REPORTING PERSON (See Instructions)OO * See Item 4 on Page 11. CUSIP No. 351793 104 13G Page 7 1 NAME OF REPORTING PERSONStephen Murray 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 0* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)0%* 12 TYPE OF REPORTING PERSON (See Instructions)IN * See Item 4 on Page 11. CUSIP No. 351793 104 13G Page 8 1 NAME OF REPORTING PERSONGreg D. Brenneman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 0* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)0%* 12 TYPE OF REPORTING PERSON (See Instructions)IN * See Item 4 on Page 11. CUSIP No. 351793 104 13G Page 9 1 NAME OF REPORTING PERSONRichard Zannino 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 0* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)0%* 12 TYPE OF REPORTING PERSON (See Instructions)IN * See Item 4 on Page 11. ITEM 1. NAME OF ISSUER; ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES (a) – (b)This Amendment No. 4 to the statement on Schedule 13G (this “Schedule 13G”) is being filed with respect to shares of common stock, par value $0.01 per share (“Common Stock”), of Francesca’s Holdings Corporation, a Delaware corporation (the “Issuer”).The address of the principal executive offices of the Issuer is 3480 W. 12th Street, Houston, Texas 77008. ITEM 2.NAME OF PERSON FILING; ADDRESS OR PRINCIPAL BUSINESS OFFICE; CITIZENSHIP; TITLE OF CLASS OF SECURITIES; CUSIP NO. (a)This Schedule 13G is being filed by: (i)CCMP Capital Investors II, L.P. (“CCMP Capital Investors”); (ii)CCMP Capital Investors (Cayman) II, L.P. (“CCMP Cayman” and together with CCMP Capital Investors, the “CCMP Capital Funds”); (iii)CCMP Capital Associates, L.P. (“CCMP Capital Associates”); (iv)CCMP Capital Associates GP, LLC (“CCMP Capital Associates GP”); (v)CCMP Capital, LLC (“CCMP Capital”); and (vi)Stephen Murray, Greg D. Brenneman and Richard Zannino (Messrs. Murray, Brenneman and Zannino, together with the CCMP Capital Funds, CCMP Capital Associates, CCMP Capital Associates GP and CCMP Capital, the “Reporting Persons”), each in his capacity as a member of a CCMP Capital investment committee that makes voting and disposition decisions with respect to the Issuer’s Common Stock beneficially owned by CCMP Capital. The Reporting Persons entered into a Joint Filing Agreement dated February 12, 2014, a copy of which is filed with this Schedule 13G as Exhibit A, in connection with Amendment No. 4 to this Schedule 13G, pursuant to which each have agreed to file this statement jointly in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). (b)The principal business office of each of the Reporting Persons other than CCMP Cayman is: c/o CCMP Capital, LLC 245 Park Avenue New York, NY 10167 The principal business office for CCMP Cayman is: c/o Intertrust Corporate Services (Cayman) Limited 190 Elgin Avenue George Town Grand Cayman KY1-9005, Cayman Islands (c)Citizenship of the Reporting Persons: (i) CCMP Capital Investors, CCMP Capital Associates, CCMP Capital Associates GP and CCMP Capital: Delaware; (ii) CCMP Cayman: Cayman Islands; and Page 10 of 17 pages (iii) Messrs. Murray, Brenneman and Zannino: United States. (d) Title of Class of Securities: Common Stock, par value $0.01 per share (e) CUSIP Number: 351793 104 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO RULE 13d-1(b) OR 13d-2(b) OR (c), CHECK THE APPROPRIATE BOX. Not applicable. ITEM 4.OWNERSHIP (a) Amount beneficially owned: As of December 31, 2013, the Reporting Persons as a group beneficially owned 0 shares of the Issuer’s Common Stock. (b) Percent of Class: The responses of the Reporting Persons to Row 11 of each of the cover pages to this Schedule 13G are hereby incorporated by reference. (c) Number of Shares as to which such Person has: (i)Sole power to vote or to direct the vote:The responses of the Reporting Persons to Row 5 of each of the cover pages to this Schedule 13G are hereby incorporated by reference. (ii)Shared power to vote or to direct the vote: The responses of the Reporting Persons to Row 6 of each of the cover pages to this Schedule 13G are hereby incorporated by reference.See also Item 4(a) above. (iii)Sole power to dispose or to direct the disposition of:The responses of the Reporting Persons to Row 7 of each of the cover pages to this Schedule 13G are hereby incorporated by reference. (iv)Shared power to dispose or to direct the disposition of:The responses of the Reporting Persons to Row 8 of each of the cover pages to this Schedule 13G are hereby incorporated by reference.See also Item 4(a) above. ITEM 5.OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:[X]. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. Page 11 of 17 pages ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON Not applicable. ITEM 8.IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. ITEM 9.NOTICE OF DISSOLUTION OF GROUP Not applicable. ITEM 10. CERTIFICATION Not applicable. Page 12 of 17 pages SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Date:February 12, 2014 CCMP Capital, LLC /s/ Marc Unger Name: Marc Unger Title: Chief Operating Officer & Chief Financial Officer CCMP Capital Investors II, L.P. By: CCMP Capital Associates, L.P., its general partner By: CCMP Capital Associates GP, LLC /s/ Marc Unger Name: Marc Unger Title: Chief Operating Officer & Chief Financial Officer CCMP Capital Investors (Cayman) II, L.P. By: CCMP Capital Associates, L.P., its general partner By: CCMP Capital Associates GP, LLC, its general partner /s/ Marc Unger Name: Marc Unger Title: Chief Operating Officer & Chief Financial Officer CCMP Capital Associates, L.P., By: CCMP Capital Associates GP, LLC, its general partner /s/ Marc Unger Name: Marc Unger Title: Chief Operating Officer & Chief Financial Officer CCMP Capital Associates GP, LLC /s/ Marc Unger Name: Marc Unger Title: Chief Operating Officer & Chief Financial Officer Page 13 of 17 pages /s/ Stephen Murray Stephen Murray /s/ Richard Zannino Richard Zannino /s/ Greg D. Brenneman Greg D. Brenneman Page 14 of 17 pages EXHIBIT INDEX Exhibit A Joint Filing Agreement as required by Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Page 15 of 17 pages
